
	
		II
		112th CONGRESS
		1st Session
		S. 136
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for
			 Mrs. Feinstein (for herself,
			 Mr. Schumer, Mr. Kerry, Mr.
			 Sanders, and Mr. Franken))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish requirements with respect to bisphenol
		  A.
	
	
		1.Short titleThis Act may be cited as the
			 Ban Poisonous Additives Act of
			 2011.
		2.Requirements with
			 respect to bisphenol A
			(a)Ban on use of
			 bisphenol A in food and beverage containers for children
				(1)Baby food;
			 unfilled baby bottles and cupsSection 402 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 342) is amended by adding at the end the
			 following:
					
						(j)(1)If it is a food
				intended for children 3 years of age or younger, the container of which
				(including the lining of such container) is composed, in whole or in part, of
				bisphenol A.
							(2)If it is a baby bottle or cup that is
				composed, in whole or in part, of bisphenol
				A.
							.
				(2)DefinitionSection
			 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by
			 adding at the end the following:
					
						(rr)Baby bottle or
				cupFor purposes of section 402(j), the term baby bottle or
				cup means a bottle or cup that—
							(1)is intended to
				aid in the feeding or providing of drink to children 3 years of age or younger;
				and
							(2)does not contain
				a food when such bottle or cup is sold or distributed at
				retail.
							.
				(3)Effective
			 dates
					(A)Baby
			 foodSection 402(j)(1) of the Federal Food, Drug, and Cosmetic
			 Act, as added by paragraph (1), shall take effect 1 year after the date of
			 enactment of this Act.
					(B)Unfilled baby
			 bottles and cupsSection 402(j)(2) of the Federal Food, Drug, and
			 Cosmetic Act, as added by paragraph (1), shall take effect 180 days after the
			 date of enactment of this Act.
					(b)Ban on use of
			 bisphenol A in infant formula containers
				(1)In
			 generalSection 412(a) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 350a(a)) is amended—
					(A)in paragraph (2),
			 by striking , or and inserting ,;
					(B)in paragraph (3),
			 by striking the period at the end and inserting , or; and
					(C)by adding at the
			 end the following:
						
							(4)the container of
				such infant formula (including the lining of such container and, in the case of
				infant formula powder, excluding packaging on the outside of the container that
				does not come into contact with the infant formula powder) is composed, in
				whole or in part, of bisphenol
				A.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 18
			 months after the date of enactment of this Act.
				(c)Regulation of
			 other containers composed of bisphenol A
				(1)Safety
			 assessment of products composed of BPANot later than December 1,
			 2012, the Secretary of Health and Human Services (referred to in this Act as
			 the Secretary) shall issue a revised safety assessment for food
			 containers composed, in whole or in part, of bisphenol A, taking into
			 consideration different types of such food containers and the use of such food
			 containers with respect to different foods, as appropriate.
				(2)Safety
			 standardThrough the safety assessment described in paragraph
			 (1), and taking into consideration the requirements of section 409 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348) and section 170.3(i) of
			 title 21, Code of Federal Regulations, the Secretary shall determine whether
			 there is a reasonable certainty that no harm will result from aggregate
			 exposure to bisphenol A through food containers or other items composed, in
			 whole or in part, of bisphenol A, taking into consideration potential adverse
			 effects from low dose exposure, and the effects of exposure on vulnerable
			 populations, including pregnant women, infants, children, the elderly, and
			 populations with high exposure to bisphenol A.
				(3)Application of
			 safety standard to alternativesThe Secretary shall use the
			 safety standard described under paragraph (2) to evaluate the proposed uses of
			 alternatives to bisphenol A.
				(d)Savings
			 provisionNothing in this
			 section shall affect the right of a State, political subdivision of a State, or
			 Indian Tribe to adopt or enforce any regulation, requirement, liability, or
			 standard of performance that is more stringent than a regulation, requirement,
			 liability, or standard of performance under this section or that—
				(1)applies to a
			 product category not described in this section; or
				(2)requires the
			 provision of a warning of risk, illness, or injury associated with the use of
			 food containers composed, in whole or in part, of bisphenol A.
				(e)DefinitionFor
			 purposes of this section, the term container includes the lining
			 of a container.
			
